12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. GASTER, Plaintiff-Appellant,v.F. Douglas TAYLOR, Warden; Gladys Washington, IRC,Defendants-Appellees.
No. 93-6256.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 15, 1993Decided:  November 30, 1993.

On Petition for Rehearing.
Frank M. Gaster, Appellant Pro Se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, for Appellees.
AFFIRMED.
Before MURNAGHAN, Circuit Judge, and BUTZNER* and SPROUSE, Senior Circuit Judges.

PER CURIAM
OPINION

1
This case was decided by unpublished per curiam opinion on August 30, 1993.  Appellant filed a petition for rehearing on September 15, 1993.  This Court grants the petition for rehearing and finds the objections to the magistrate judge's report timely, but concludes that they lack merit.  Consequently, we affirm the district court's order denying Appellant relief.

AFFIRMED


*
 Senior Judge Butzner took no part in the decision of this rehearing